DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


           Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11,233,974.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a method, a system, and a non-transitory computer readable medium of independent claims 1, 9, and 16 of U.S. Patent No. 11,206,330 and method, an apparatus, and a non-transitory computer readable medium of independent claims 1, 8, and 15 of the present application share the following common method comprising: processing, by a first device, a plurality of first video streams, associated with a session related to a plurality of second devices, to at least one of: adjust a head motion of a first user depicted in a first video stream of the plurality of first video streams, or adjust a depth level associated with the first user in the first video stream; selecting, by the first device, a common background based on at least one type of data from: calendar invitation information associated with the session, agenda information associated with the session, historical data associated with users of the session, and information associated with the session determined based on natural language processing; adding, by the first device and to a virtual environment associated with the plurality of processed first video streams, media that is selected based on the common background; and transmitting, by the first device and to a respective second device, of the plurality of second devices, a second video stream, of a plurality of second video streams, that is associated with a portion of the virtual environment and one or more of the plurality of processed first video streams. 

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (Pub. No.: US 2020/0151962 A1; hereinafter Holmes) in view of Turbell et al (Patent No.: US 10,609,332 B1; hereinafter Turbell)  

               Consider claims 1, 8, and 15, Holmes clearly shows and discloses the non-transitory computer-readable medium, a first device, and a method comprising: processing, by a first device, a plurality of first video streams, associated with a session related to a plurality of second devices (the central server/a first device, receives a first live video from a first user device and a second live video from a second user device,/a plurality of second devices) (paragraphs: 0025 and fig. 4, label 31 for a first device, labels: 216 and 218 for processing a plurality of first video streams, associated with a session related to a plurality of second devices 20), to at least one of: adjust a head motion of a first user depicted in a first video stream of the plurality of first video streams, or adjust a depth level associated with the first user in the first video stream (the system 10 may auto-scale, auto-zoom/depth level, or simply provide some indication to the user to adjust the position to make the human elements within the superimposed video appear more natural in terms of scale and proportion) (paragraphs: 0094 and 0147, and fig. 9D); selecting, by the first device, a common background based on at least one type of data (an end user selecting a jungle themed augmented reality environment in which to carry out a video call. The system may place the human elements from each call participant upon a jungle background) (paragraphs: 0030); adding, by the first device and to a virtual environment associated with the plurality of processed first video streams, media that is selected based on the common background (wherein the superimposed video 310 includes the extracted first human element 216 and the second human element 218, wherein, within the superimposed video 310, the system may place the human elements from each call participant upon a jungle background, add jungle sound effects, and have augmented reality bug objects all appear within the final super imposed video generated by the system) (paragraphs: 0030 – 0031, 0094, and fig. 9C); and transmitting, by the first device and to a respective second device, of the plurality of second devices, a second video stream, of a plurality of second video streams, that is associated with a portion of the virtual environment and one or more of the plurality of processed first video streams (transmitting the superimposed video to at least one of the first user device and the second user device) (fig. 9A, label 405, fig. 9C, labels: 310, paragraph: 0141 and fig. 3 and fig. 9D); however, Holmes does not specifically teach selecting, by the first device, a common background based on at least one type of data, from: calendar invitation information associated with the session, agenda information associated with the session, historical data associated with users of the session, and information associated with the session determined based on natural language processing. 
              In the same field of endeavor, Turbell clearly discloses selecting, by the first device, a common background based on at least one type of data, from: calendar invitation information associated with the session, agenda information associated with the session, historical data associated with users of the session, and information associated with the session determined based on natural language processing (Turbell teaches the background imagery may take the form of previously stored background imagery residing at one of the communication devices engaged in the video conference, at a server system, or at a network resource accessible via a communications network, also, A user may, for example, select a particular item of background imagery from a library of available background imagery items. From a library of available background imagery items read on calendar database and/ or agenda database or any database sored files that the user may have) (col. 6, lines 60-67, and col. 7, lines 1-11). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Turbell into teaching of Holmes for the purpose of providing a user a selection for selecting a background for video image.                    
            
               Consider claims 2, 9, and 16, Holmes and Turbell clearly show the non-transitory computer-readable medium, the first device, and the method, wherein processing the plurality of first video streams is based on at least one of a threshold or a criterion, and 36Docket No. 0104-0367C1 wherein the at least one of the head motion or the depth level is adjusted uniformly for the first user depicted in the first video stream of the plurality of first video streams and another user in another video stream of the plurality of first video streams, based on at least one of the threshold or the criterion (criterion such as adjust size of participants) (Holmes: paragraph 0115; Turbell: col. 8, lines 52-67, col. 9, lines 1-19).
    Consider claims 3, 10, and 17, Holmes and Turbell clearly show the non-transitory computer-readable medium, the first device, and the method, further comprising: generating the virtual environment that includes the selected common background, wherein the virtual environment is associated with the plurality of processed first video streams (Holmes: paragraphs: 0030 – 0031, 0094, fig. 9C, labels 310; Turbell: col. 7, lines 6-11 and fig. 1).
               Consider claims 4, 11, and 18, Holmes and Turbell clearly show the non-transitory computer-readable medium, the first device, and the method, wherein processing the plurality of first video streams further comprises: producing the plurality of processed video streams, wherein backgrounds of the plurality of first video streams are removed (Holmes: fig. 9A and fig. 9C; Turbell: fig. 1, labels: 140, 114, and130).                        
                Consider claims 5, 12, and 19, Holmes and Turbell clearly show the non-transitory computer-readable medium, the first device, and the method, further comprising: identifying one or more characteristics associated with the session; and selecting, based on the one or more characteristics, the common background for the virtual environment (Holmes: paragraphs: 0030 – 0031, 0094, and fig. 9C; Turbell: col. 7, lines 6-11 and fig. 1).      
                  Consider claims 6, 13, and 20, Holmes and Turbell clearly show the non-transitory computer-readable medium, the first device, and the method, wherein adding the media that is selected based on the common background comprises: retrieving, based on the selected common background, the media, and 37Docket No. 0104-0367C1 incorporating the media into the virtual environment (incorporating the media media such as upon selecting a jungle background, add jungle sound effects) (Holmes: paragraphs: 0030 – 0031, 0094, and fig. 9C;Turbell: col. 7, lines 6-11 and fig. 1).      
               Consider claims 7, and 14, Holmes and Turbell clearly show the first device, and the method, wherein the plurality of first video streams are received from the plurality of second devices, and wherein the plurality of first video streams capture video streams associated with the session (Holmes: fig. 9C, labels: 212 and 214 for wherein the plurality of first video streams are received from the plurality of second devices, and fig. 9C, labels: 216 and 218 for wherein the plurality of first video streams capture video streams associated with the session).                 
             
                                                                                
Conclusion                        
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656